DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment 
Applicant's response to the last Office Action, filed on 3/19/2021 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 1 and 9 have been considered but are moot in view of the new grounds of rejection. 

	
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaber et al. (US 2015/0278224) in view of Zhang et al. (US 2012/0230545).

Regarding claim 1, Jaber teaches a calculation device comprising: a processor configured to: register a plurality of registered patterns comprising a set of a feature value extracted from an image, each pattern corresponding to an object target of a plurality of targets, the object target being extracted from a moving image (see figure 1, figure 7a, para. 0036, 0114, where Jaber discusses extracting objects from a video image data, storing, and categorizing objects);
calculate a degree of closeness between the registered patterns using a normalized cross-correlation (see figure 1, figure 7a, para. 0057, 0096, 0145, where Jaber discusses calculating the degree of similarity using a normalized cross-correlation);
 (see figure 1, para. 0063, 0096, where Jaber discusses classify images using the similarity between the candidate images determined by comparing the match scores of each candidate with the query image, or by performing matching between the images in the returned candidate set).
Jaber does not expressly teach receive an input pattern; calculate a first similarity value between the input pattern and the first registered pattern in the category; calculate second similarity values between the input pattern and the one or more second registered patterns in the category; calculate a combined similarity value in which the first similarity value and the one or more second similarity values are combined as a similarity value of the category and recognize that the input pattern belongs to the category based on a plurality of combined similarity values; and output the combined similarity value calculated.
However, Zhang teaches receive an input pattern (see para. 0015, where Zhang discusses the facial region descriptor vectors characterizing the face region in the input image);
calculate a first similarity value between the input pattern and the first registered pattern in the category (see para. 0015, where Zhang discusses the facial region descriptor vectors characterizing the face region in the input image 24 are compared with facial region descriptor vectors 26 that are associated with a reference face image 28 to produce one or more facial recognition category specific matching scores);
calculate second similarity values between the input pattern and the one or more second registered patterns in the category (see para. 0015, where Zhang discusses the facial region descriptor vectors characterizing the face region in the input image are compared with facial region descriptor vectors that are associated with a reference face image to produce one or more facial recognition category specific matching scores);
calculate a combined similarity value in which the first similarity value and the one or more second similarity values are combined as a similarity value of the category and recognize that the input pattern belongs to the category based on a plurality of combined similarity values (see para. 0015-0016, 0040, where Zhang discusses one or more facial recognition category specific matching scores, which typically are combined in the result generation stage to produce an output facial recognition result);  and
output the combined similarity value calculated (see figure 1, para. 0015-0016, 0040, where Zhang discusses outputting the facial recognition result).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jaber with Zhang to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform pattern recognition.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Jaber in this manner in order to improve pattern recognition by comparing an input feature with multiple registered features and combining similarity scores to enhance the comparison result between the input and registered features.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Jaber, while the teaching of Zhang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating multiple similarity scores and performing the recognition by comparing the input feature with registered features.  The 

Regarding claim 2, Zhang teaches wherein the processor is further configured to combine the first similarity value, the one or more second similarity values, and degrees of closeness between the one or more second registered patterns and the first registered pattern to calculate the combined similarity value (see para. 0015, where Zhang discusses one or more facial recognition category specific matching scores, which typically are combined in the result generation stage to produce an output facial recognition result).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jaber with Zhang to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform pattern recognition.  

Regarding claim 3, Jaber and Zhang teach wherein the processor is configured to further calculate degrees of closeness between the registered patterns and the input pattern using a normalized cross-correlation, calculate third similarity values between the first registered pattern and one or more third registered patterns having a highest degree of closeness with the input pattern among the registered patterns, and combine the first similarity value, the one or more second similarity values, and the one or more third similarity values to calculate the combined similarity value (see figure 1, figure 7a, para. 0057, 0096, 0145, where Jaber discusses calculating the degree of similarity using a normalized cross-correlation; see para. 0015, where Zhang discusses one or more facial recognition category specific matching scores, which typically are combined in the result generation stage to produce an output facial recognition result).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jaber with Zhang to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform pattern recognition.  

Regarding claim 4, Zhang teaches wherein the processor is further configured to combine the first similarity value, the one or more second similarity values, the one or more third similarity values, the degrees of closeness between the one or more second registered patterns and the first registered pattern, and the degrees of closeness between the one or more third registered patterns and the input pattern to calculate the combined similarity value (see para. 0015, where Zhang discusses one or more facial recognition category specific matching scores, which typically are combined in the result generation stage to produce an output facial recognition result).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jaber with Zhang to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform pattern recognition.  

Regarding claim 5, Jaber and Zhang teach wherein the processor is further configured to set a plurality of reference patterns, calculate degrees of closeness between the registered patterns and the plurality of reference patterns using a normalized cross-correlation, and calculate, as the one or more second similarity values, similarity values between the input pattern and one or more second registered patterns and first reference patterns having a highest degree of closeness with the first registered (see figure 1, figure 7a, para. 0057, 0096, 0145, where Jaber discusses calculating the degree of similarity using a normalized cross-correlation; see para. 0015-0016, where Zhang discusses one or more facial recognition category specific matching scores, which typically are combined in the result generation stage to produce an output facial recognition result).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jaber with Zhang to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform pattern recognition.  

Regarding claim 6, Zhang teaches wherein the processor is further configured to combine the first similarity value, the one or more second similarity values, and the degrees of closeness between the first registered pattern and the one or more second registered patterns and first reference patterns to calculate the combined similarity value (see para. 0015-0016, where Zhang discusses one or more facial recognition category specific matching scores, which typically are combined in the result generation stage to produce an output facial recognition result).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jaber with Zhang to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform pattern recognition.  

Regarding claim 7, Jaber and Zhang teach wherein the processor is configured to further calculate degrees of closeness between the registered patterns and the input pattern and degrees of closeness between the plurality or reference patterns and the input pattern using a normalized cross-(see figure 1, figure 7a, para. 0057, 0096, 0145, where Jaber discusses calculating the degree of similarity using a normalized cross-correlation; see para. 0015-0016, where Zhang discusses one or more facial recognition category specific matching scores, which typically are combined in the result generation stage to produce an output facial recognition result).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jaber with Zhang to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform pattern recognition.  

Regarding claim 8, Zhang teach wherein the processor is further configured to combine the first similarity value, the one or more second similarity values, the one or more third similarity values, the degrees of closeness between the first registered pattern and the one or more second registered patterns and first reference patterns, and the degrees of closeness between the input pattern and the one or more third registered patterns and second reference patterns to calculate the combined similarity value (see para. 0015-0016, where Zhang discusses one or more facial recognition category specific matching scores, which typically are combined in the result generation stage to produce an output facial recognition result).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to 

Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding device.
Claim 10 is rejected as applied to claim 2 as pertaining to a corresponding device.
Claim 11 is rejected as applied to claim 3 as pertaining to a corresponding device.
Claim 12 is rejected as applied to claim 4 as pertaining to a corresponding device. 
Claim 13 is rejected as applied to claim 5 as pertaining to a corresponding device. 
Claim 14 is rejected as applied to claim 6 as pertaining to a corresponding device. 
Claim 15 is rejected as applied to claim 7 as pertaining to a corresponding device.
Claim 16 is rejected as applied to claim 8 as pertaining to a corresponding device.

Regarding claim 18, Jaber teaches wherein the processor is further configured to recognize that the input pattern belongs to a category of one or more first registered patterns in which the combined similarity value having a similarity value equal to or greater than a threshold value is calculated among the plurality of combined similarity values (see para. 0082-0083, 0089, where Jaber discusses determining comparing similarity values to a similarity threshold).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jaber with Zhang to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform pattern recognition.  



17 is rejected under 35 U.S.C. 103 as being unpatentable over Jaber et al. (US 2015/0278224) in view of Zhang et al. (US 2012/0230545) in further view of Akiyama et al. (US 2015/0278249).

Regarding claim 17, Jaber and Zhang do not expressly teach wherein the processor is further configured to recognize the input pattern belongs to a category of the first registered pattern in which the combined similarity value having the highest similarity value is calculated among the plurality of combined similarity values.  However, Akiyama teaches wherein the processor is further configured to recognize the input pattern belongs to a category of the first registered pattern in which the combined similarity value having the highest similarity value is calculated among the plurality of combined similarity values (see para. 0197, where Akiyama discusses chooses a sub-region that has the highest degree of matching with the detected region, the highest region match score, among the identified sub-regions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jaber and Zhang with Akiyama to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to perform pattern recognition.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Jaber and Zhang in this manner in order to improve pattern recognition by comparing an input feature with multiple registered features and selecting the highest similarity score.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Jaber and Zhang, while the teaching of Akiyama continues to .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663